Citation Nr: 0908298	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to 
February 1992 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which in pertinent part denied 
entitlement to service connection for personality 
disorder/bipolar disorder claimed as a psychiatric disorder.

In February 2006, the Veteran failed to appear at a hearing 
before the Board at the RO.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, VA treatment records created since the 
veteran's claim show findings of bipolar disorder and 
hypomania.  Service treatment records also show findings of 
hypomania, although the only psychiatric diagnosis was 
passive-aggressive personality disorder with narcissistic 
features that existed prior to enlistment.  The service 
treatment records also describe a history of psychiatric 
problems and treatment prior to service.  A January 2004 VA 
outpatient treatment note reports that the veteran received 
treatment for a psychiatric disability at Omaha Hospital in 
1992.  An examination is needed to obtain an opinion as to 
whether any current acquired psychiatric disability was 
incurred or aggravated in service.

VA Medical Center (VAMC) treatment records also indicate that 
the Veteran stated he had always had a problem with being 
"hyper" and that he had been intermittently treated by 
psychiatrists and psychologists from ages 6 to 17.  The case 
file does not contain any pre-enlistment treatment records.

The claims folder also does not include the reported 
treatment records from Omaha Hospital in 1992.

VA has a duty to obtain relevant records of private 
treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. 
Brown, 7 Vet. App. 204 (1994).  As the record contains 
evidence of relevant treatment prior to and after active duty 
service which is not of record, a remand is necessary to 
obtain additional treatment records.  

In a November 2004 VA outpatient treatment note, the Veteran 
reported information indicating that he had filed a claim for 
Social Security Administration (SSA) disability benefits.  
The SSA records are not part of the claims folder.  Failure 
to obtain the SSA decision and relevant supporting documents 
violates VA's duty to assist the Veteran in substantiating 
his service connection claim.  38 U.S.C. § 5103A;  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000) (holding that the 
Secretary has "a duty to assist the appellant in developing 
the facts pertinent to his ... claim, including obtaining all 
relevant SSA records regarding his disability and 
employability");  Voerth v. West, 13 Vet. App. 117, 121 
(1999) ("Included in this duty [to assist] is the 
responsibility of VA to obtain any relevant records from the 
[SSA]."); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
("[T]he decision of the administrative law judge at the SSA 
'is evidence which cannot be ignored and to the extent its 
conclusions are not accepted, reasons or bases should be 
given therefor.' "(quoting Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991)).  Therefore, attempts should be made to 
acquire any SSA records relating to the Veteran's claims for 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO or AMC should take the necessary 
steps to obtain all records pertaining to 
the Veteran's psychiatric treatment prior 
to his enlistment in 1991.  If additional 
information is needed to complete this 
request, the Veteran should be so advised 
of the specific information needed as well 
as any necessary medical releases.

2.	The RO or AMC should obtain from SSA 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.	The RO or AMC should take the necessary 
steps to obtain records of the veteran's 
psychiatric treatment at Omaha Hospital in 
1992.  If additional information is needed 
to complete this request, the Veteran 
should be so advised of the specific 
information needed as well as any 
necessary medical releases.

4.	The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he has a current psychiatric 
disability that was incurred or aggravated 
in service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any currently diagnosed 
psychiatric disorder, other than a 
personality disorder, had its onset in 
active service; is otherwise the result of 
disease or injury in service; or underwent 
an increase in underlying disability in 
service.  

The examiner should also determine whether 
any currently present psychiatric 
disorder, other than a personality 
disorder, clearly and unmistakably existed 
prior to service and clearly and 
unmistakably underwent no increase in 
underlying severity during service.  

The rationale for all opinions expressed 
should also be provided.

5.	If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

